Citation Nr: 1444834	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating for the residuals of a left ankle sprain, currently 20 percent disabling. 

2. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 July 1967. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. In that decision, the RO increased the rating for residuals of a right ankle sprain to 20 percent. 

In July 2012, the Veteran testified at a hearing before the undersigned. A transcript of the hearing has been associated with the claims folder. 

The appeal was remanded in October 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

An August 2008 VA psychiatry note shows the Veteran was receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA), presumably on the basis of disability, since he had not yet reached age 65, as required for age based SSI. The duty to assist requires that VA obtain records pertaining to disability determinations by the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010). 

Given the evidence of unemployability (including a September 2009 VA examination for service connected depression, when the Veteran was given a GAF score of 50) the question of TDIU has bene raised as part of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Obtain records pertaining to the Veteran's claim for SSA disability benefits, including any SSA decisions and the medical records relied upon in making that decision. 

2. Send the file to a VA examiner for an opinion as to whether the left ankle disability and major depression would prevent the Veteran from engaging in gainful employment for which his education and occupational experience as a truck driver would otherwise qualify him. The examiner should provide reasons for the opinion. 

If further examination is required this should be arranged.

4. If there remains any period when the Veteran did not meet the percentage requirements for TDIU under § 4.16(a) (2013), refer the claim to the Director of Compensation Service for adjudication under 38 C.F.R. § 4.16(b) (2013). 

5. If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC). The case should then be returned to the Board, if otherwise in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

